     Case 7:18-cr-00541-LSC-GMB Document 28-1 Filed 03/22/19 Page 1 of 3                            FILED
                                                                                           2019 Mar-22 PM 03:32
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


STATE OF ILLINOIS     )
                      ) SS:
COUNTY OF COOK        )

                                 AFFIDAVIT OF COUNSEL

       THOMAS ANTHONY DURKIN, being first duly sworn upon oath, states as follows:

       1.     I am an attorney and partner in the firm of Durkin & Roberts, with offices at 2446

North Clark Street, Chicago, Illinois 60614, telephone (312) 981-9300, and facsimile (312) 913-

9235. My email address is: tdurkin@durkinroberts.com.

       2.     I am admitted to practice and currently in good standing before each of the

following courts since the approximate respective dates:

              a)      The Supreme Court of California—Bar No. 56929, admitted 1973;
              b)      The Supreme Court of Illinois—Bar No. 0697966, admitted 1974;
              c)      The Supreme Court of Indiana—Bar No. 11864-46, admitted 1987;
              d)      The Supreme Court of New York—Bar No. 5492111, admitted 2017;
              e)      The Supreme Court of the United States—2003;
              f)      The United States Court of Appeals for the Seventh Circuit—1974;
              g)      The United States Court of Appeals for the Ninth Circuit—1975;
              h)      The United States Court of Appeals for the Fifth Circuit—2004;
              i)      The United States Court of Appeals for the Sixth Circuit—2007;
              j)      The United States Court of Appeals for the District of Columbia Circuit—
                      2007;
              k)      The United States District Court for the Northern District of Illinois—
                      1974;
              l)      The United States District Court for the Northern District of California—
                      1975;
              m)      The United States District Court for the Northern District of Indiana—
                      1987;
              n)      The United States District Court for the Eastern District of Wisconsin—
                      1988;
              o)      The United States District Court for the Central District of Illinois—
                      1992;
              p)      The United States District Court for the Western District of Michigan—
                      1995;
              q)      The United States District Court for the Central District of California—
                      2007; and,
              r)      The United States District Court for the Southern District of California—
                      2011.
              s)      The United States District Court for the Southern District of New York—
                      2019.
     Case 7:18-cr-00541-LSC-GMB Document 28-1 Filed 03/22/19 Page 2 of 3




       3.      I served as an Assistant United States Attorney for the Northern District of Illinois

from April 1978 to March of 1984, and since then have limited my practice to the representation

of clients in federal and state court criminal matters within the Northern District of Illinois and

elsewhere.

       4.      In 2013 I was appointed as a Distinguished Practitioner in Residence at the

Loyola University Chicago School of Law, where I also serve as Co-Founder and Co-Director of

its National Security and Civil Rights Program. I am also a Senior Research Fellow at the Center

on National Security at Fordham Law School in New York City. I am also a Fellow of the

American College of Trial Lawyers.

       5.      I have previously been granted leave to appear pro hac vice in the United States

District Courts for this district, as well as the Northern District of Ohio, the District of Arizona,

the Southern District of Florida, the District of Montana, the Southern and Eastern Districts of

New York, the Southern District of Texas, the Eastern District of Virginia; as well as the Circuit

or District Courts of Lawrence County, Arkansas, Imperial Polk County, Florida, and Berrien

County, Michigan.

       6.      I have never been disbarred or suspended from practice before any court,

department, bureau or commission of any State or the United States; nor have I received any

reprimand from any such court, department, bureau or commission pertaining to conduct or

fitness as a member of the bar.

       7.      I agree to abide by any and all local rules of this Court, and promise to comport

myself in a professional manner at all times.
    Case 7:18-cr-00541-LSC-GMB Document 28-1 Filed 03/22/19 Page 3 of 3



                                        Respectfully submitted,

                                        /s/ Thomas Anthony Durkin______
                                        THOMAS ANTHONY DURKIN

DURKIN & ROBERTS
2446 North Clark Street
Chicago, Illinois 60614
(312) 913-9300
tdurkin@durkinroberts.com
